UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-266


MR. CASEY LUCZAK,

                    Petitioner,

             v.

MR. JOE COAKLEY, Warden,

                    Respondent.



             On Petition for Writ of Mandamus. (5:16-cv-00189-FPS-JES)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Casey Luczak, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Casey Luczak has filed a petition for permission to appeal, alleging that the district

court has unduly delayed in ruling on his motion to appoint counsel. We construe

Luczak’s petition as a petition for a writ of mandamus. We find the present record does

not reveal undue delay in the district court. Accordingly, we deny Luczak’s petition and

deny his motion to expedite as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2